DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 06/16/2022 is acknowledged. Claims 12-13 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-13 and 16-19 are pending in the application.
Claims 1-11 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “the first external surface and the second external surface converge at less than a straight angle to form a sealing line” and “the first external surface and the second external surface converge at a zero angle to form a sealing line” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-6 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the first external surface and the second external surface converge at less than a straight angle to form a sealing line” which is indefinite. It is unclear which surfaces/portions of the first external surface and the second external surface create/form a straight angle. The limitation has been examined below as best understood.
Claim 6 recites the limitation “the first external surface and the second external surface converge at less than a straight angle to form a sealing line” which is indefinite. It is unclear which surfaces/portions of the first external surface and the second external surface create/form a straight angle. The limitation has been examined below as best understood.
 Claim 7 recites the limitation “the first external surface and the second external surface converge at a zero angle to form a sealing line” which is indefinite. It is unclear which surfaces/portions of the first external surface and the second external surface create/form a zero angle. The limitation has been examined below as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Gordon (US PAT 5417673).
Regarding claim 1, Gordon discloses an apparatus (a blood sampling device 10) for sampling fluid removed from a tissue site (Col. 3, lines 49-58, and Figs. 1-2), the apparatus (10) comprising: 
an inlet port (inlet 26 of port 16 or 18: Col. 4, lines 6-30, and Figs. 1-2); 
an outlet port (outlet portion of port 16 or 18 that is opposite to the inlet 26: Figs. 1-2); 
a sampling chamber (area within interior walls 22 of ports 16/18: Col. 3, lines 49-58, and Figs. 1-2) fluidly coupled to the inlet port and to the outlet port; 
a sampling port (cylindrical portion 30: Col. 3, lines 59-65, and Figs. 1-2); and 
a split seal (a seal member 34 with slit 38: Col. 3, lines 59-69, Figs. 1-2) disposed between the sampling port and the sampling chamber (Figs. 1-2).
Regarding claim 2, Gordon discloses all the limitations as discussed above for claim 1.
Gordon further discloses the split seal (34+38) comprises a first sealing member and a second sealing member (wings 35 and 36: Col. 3, lines 59-65, and Figs. 1-2); and the first sealing member and the second sealing member converge to a sealing line (wings 35 and 36 converge at slit 38: Col. 3, lines 59-65, and Figs. 1-2).
Regarding claim 3, Gordon discloses all the limitations as discussed above for claim 1.
Gordon further discloses the split seal (34+38) comprises a first sealing member and a second sealing member (wings 35 and 36: Col. 3, lines 59-65, and Figs. 1-2); and the first sealing member (35) abuts the second sealing member (36) to form a sealing line (wing 35 abuts wing 36 to form slit 38: Col. 3, lines 59-65, and Figs. 1-2).
Regarding claim 7, Gordon discloses all the limitations as discussed above for claim 1.
Gordon further discloses wherein the split seal (34+38) comprises a first external surface (an outer surface of wing 35: Figs. 1-2) and a second external surface (an outer surface of wing 36: Figs. 1-2); and the first external surface and the second external surface converge at a zero angle to form a sealing line (wing 35 and wing 36 converge at a zero angle to form slit 38: Col. 3, lines 59-65, and Figs. 1-2).
Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Harding (US PAT 6908459).
Regarding claim 1, Harding discloses an apparatus (a housing 10) for sampling fluid removed from a tissue site (the apparatus 10 is capable of sampling fluid removed from a tissue site: Col. 1, lines 5-35, and Figs. 4-7), the apparatus (10) comprising: 
an inlet port (inlet 11 of housing 10: Col. 8, lines 58-65, and Fig. 1); 
an outlet port (outlet 17 of housing 10: Col. 8, lines 58-65, and Fig. 2); 
a sampling chamber (a cavity or bore 13: Col. 8, lines 58-65, and Fig. 2) fluidly coupled to the inlet port and to the outlet port (Col. 8, lines 58-65, and Fig. 2); 
a sampling port (top portion 12 and bottom portion 16: Col. 8, lines 58-65, and Figs. 2-3); and 
a split seal (a distal portion 23: Col. 10, lines 20-23, and Figs. 6-7) disposed between the sampling port and the sampling chamber (Fig. 2).
Regarding claim 8, Harding discloses all the limitations as discussed above for claim 1.
Harding further discloses a fluid collection channel disposed interior to the split seal (an area below an enlarged diametrical portion 27 extends across the bottom of portion 23: Col. 10, lines 18-20, Figs. 2, and 6-7; thus, the fluid collection channel disposed interior to the split seal 23).
Regarding claim 9, Harding discloses all the limitations as discussed above for claim 8.
Harding further discloses wherein the fluid collection channel (area below an enlarged diametrical portion 27 extends across the bottom of portion 23) is formed by a concave interior surface of the split seal (the fluid collection channel is formed at least in part by a concave interior surface of the split seal 23: Fig. 2).
Regarding claim 10, Harding discloses all the limitations as discussed above for claim 9.
Harding further discloses wherein the split seal is a first split seal (23: Figs. 2 and 6-7), and the apparatus further comprises a second split seal (21: Figs. 2 and 6-7) disposed between the first split seal and the sampling port (21 is disposed between 23 and a portion of the sampling port (12+16): Fig. 2).
Regarding claim 11, Harding discloses all the limitations as discussed above for claim 10.
Harding further discloses a second fluid collection channel (22: Figs. 2 and 6-7) disposed between the first split seal and the second split seal (22 is disposed between the first split seal 23 and the second split seal 21: Figs. 2 and 6-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C 103 as being unpatentable over Gordon in view of Le Roux (US PGPUB 20170037703).
Regarding claim 4, Gordon discloses all the limitations as discussed above for claim 1.
Gordon further discloses wherein the split seal (34+38) comprises a first external surface (an outer surface of wing 35: Figs. 1-2) and a second external surface (an outer surface of wing 36: Figs. 1-2) and the first external surface and the second external surface converge to a sealing line (the outer surfaces of wings 35 and 36 converge to a slit 38: Col. 3, lines 59-65, and Figs. 1-2).
Gordon does not disclose wherein the first external surface and the second external surface are convex or the first external surface.
In an analogous art for being directed to solve the same problem, providing a fluid seal between two components or two environments, Le Roux discloses a valve element 80 comprising a split seal (a dome-shaped center portion 104 with slits 122: ¶0029 and Figs. 1-3). Le Roux further discloses the dome-shaped center portion 104 dividing into segments 120 with external surfaces 140 (the external surfaces 140 of segments 120 are convex or dome-shaped: ¶0031 and Figs. 4-5) for the benefit of withstanding a threshold pressure without deformation of the segments (¶0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the split seal of Gordon by making the external surfaces convex, similar to that disclosed by Le Roux, in order to withstand a threshold pressure without deformation of the sealing members, as suggested in ¶0032-0033 of Le Roux and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Further, one would have been motivated to select the shape of external surfaces of the split seal for the purpose of withstanding a threshold pressure without deformation of the sealing members.
Claim(s) 5-6 is/are rejected under 35 U.S.C 103 as being unpatentable over Gordon in view of Daansen (US PGPUB 20080035677).
Regarding claims 5 and 6, Gordon discloses all the limitations as discussed above for claim 1.
Gordon further discloses wherein the split seal (34+38) comprises a first external surface (an outer surface of wing 35: Figs. 1-2) and a second external surface (an outer surface of wing 36: Figs. 1-2).
Gordon does not disclose wherein the first external surface and the second external surface are convex and the first external surface and the second external surface converge at less than a straight angle to form a sealing line.
In an analogous art for being directed to solve the same problem, providing a fluid seal between two components or two environments, Daansen discloses valve assembly for fluid dispenser of a type having a pump which has a pump inlet coupled to a fluid reservoir and a pump outlet is provided (Abstract and ¶0013). Daansen further discloses a slit valve 840/940 comprising a first external surface and a second external surface (external surfaces 845/945: ¶0048-0049 and Figs. 10-11). Daasen also discloses the first external surface and the second external surface 845/945 are convex (Figs. 10-11). Daansen further disclose a technique of providing the first external surface and the second external surface 845/945 converging at less than a straight angle to form a sealing line (the external surfaces 845/945 converge at a conical cavity 853/953 extending through a cross-sectional thickness of the valve: ¶0048-0049 and Figs. 10-11) for the benefits of increasing the flexibility and/or articulability of the valve, and thereby reducing the pressure necessary to cause the valve to open (¶0048-0049). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the split seal of Gordon by making the external surfaces convex and making the external surfaces converge at less than a straight angle to form a sealing line, similar to that disclosed by Daansen, in order to increase the flexibility and/or articulability of the seal, and thereby reduce the pressure necessary to cause the seal to open, as suggested in ¶0048-0049 of Daansen and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shulze (US PAT 6367847) discloses a blood sampling device comprising a split seal disposed between a sampling port and a sampling chamber (Fig. 1 and accompanying texts).
Lynn (US PGPUB 20020193752) discloses a medical valve comprising a split seal for reducing the potential for leakage when used in situations of high pressure (Figs. 1-23 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781